Name: 2012/271/EU: Council Decision of 24Ã April 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: international affairs;  industrial structures and policy;  economic policy;  construction and town planning;  international security;  European construction;  politics and public safety
 Date Published: 2012-05-24

 24.5.2012 EN Official Journal of the European Union L 134/1 COUNCIL DECISION of 24 April 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2012/271/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 196 and 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (2) (the EEA Agreement) contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to activities outside the four freedoms. (3) In order to allow for such extended cooperation, Protocol 31 to the EEA Agreement should be amended by including within its scope Council Directive 2008/114/EC of 8 December 2008 on the identification and designation of European critical infrastructures and the assessment of the need to improve their protection (3). (4) The position of the Union in the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 April 2012. For the Council The President N. WAMMEN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 345, 23.12.2008, p. 75. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the EEA Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Council Directive 2008/114/EC of 8 December 2008 on the identification and designation of European critical infrastructures and the assessment of the need to improve their protection (2). (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for such extended cooperation to take place, HAS ADOPTED THIS DECISION: Article 1 The following paragraph shall be inserted in Article 10 of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms: 9. (a) The Contracting Parties shall cooperate with each other in the fields covered by the following act:  32008 L 0114: Council Directive 2008/114/EC of 8 December 2008 on the identification and designation of European critical infrastructures and the assessment of the need to improve their protection (OJ L 345, 23.12.2008, p. 75). (b) With a view to achieving the aims set out in Directive 2008/114/EC, the Contracting Parties shall make use of the appropriate forms of cooperation mentioned in Article 80 of the EEA Agreement. (c) By virtue of Article 79(3) of the EEA Agreement, Part VII (Institutional Provisions) of the EEA Agreement, with the exception of Sections 1 and 2 of Chapter 3, shall apply to this paragraph.. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the EEA Agreement (3). Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L 345, 23.12.2008, p. 75. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]